FILED
                            NOT FOR PUBLICATION                               NOV 03 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10226

               Plaintiff - Appellee,              D.C. No. 4:09-cr-01626-JMR

  v.
                                                  MEMORANDUM *
CESAR CORREA-CORREA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                       John M. Roll, Chief Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Cesar Correa-Correa appeals from the low-end 41-month sentence imposed

following his guilty-plea conviction for illegal reentry, in violation of 8 U.S.C.

§ 1326. We dismiss.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Correa-Correa contends that the district court erred in applying the 16-level

“crime of violence” enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it

conducted a modified categorical analysis of the relevant state statute without first

determining that the statute is broader than its federal counterpart. We are

precluded from reaching the merits of Correa-Correa’s claim by a valid appeal

waiver. See United States v. Nunez, 223 F.3d 956, 958-59 (9th Cir. 2000); see also

United States v. Jacobo Castillo, 496 F.3d 947, 957 (9th Cir. 2007) (en banc).

      DISMISSED.




                                          2                                     10-10226